In re Arvie, Hubert, Bro.; — Plaintiff(s); applying for supervisory and/or remedial writs; to the Court of Appeal, Third Circuit, No. CA91-0792; Parish of Vermilion, 15th Judicial District Court, Div. “D”.
Granted in part. Treating applicant’s pro se motion for extension to file application for certiorari as an application, it is ordered that applicant be granted 60 days from the date of this order to supplement the application and file a brief in support thereof. The appellate record will be made available for applicant’s use through Cynthia Honeycutt of Dixon Correctional Institute’s Legal Services Office, who will be responsible for returning the record to this court.
DENNIS, J., not on panel.